Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  135562                                                                                                              Justices




  GARY LEE PETERS, #155318

                Plaintiff-Appellant,

  v                                                                 SC: 135562
                                                                    CoA: 281534
  MACOMB CIRCUIT COURT,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  entry fee or to file a motion to waive the fee, the Clerk of the Court is hereby directed to
  close this file.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2008                    _________________________________________
           jm                                                                  Clerk